Citation Nr: 1220927	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to a rating in excess of 50 percent for anxiety and depressive disorder, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO granted the Veteran's claim for an increased rating for service-connected anxiety and depressive disorder, assigning a 30 percent rating, effective April 14, 1006, and denied a claim for TDIU.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

This appeal also arose from a July 2008 rating decision in which the RO denied the Veteran's claim for service connection for prostate cancer.  In July 2008, the Veteran filed an NOD.  An SOC was issued in July 2009, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In September 2010, the Board awarded an increased, 50 percent rating for anxiety and depressive disorder, on a schedular basis.  It then remanded the issue of a higher rating for anxiety and depressive disorder, on an extra-schedular basis, along with claims for service connection for prostate cancer and for a TDIU, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional notice and development.  In March 2012, the AMC issued a supplemental SOC (SSOC) reflecting the continued denial of these claims.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.  





REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted by the Board in the last remand, the Veteran claims that he developed prostate cancer, as due to herbicide exposure, to include Agent Orange.  Pertinent to the current claim, service connection may be presumed for certain diseases, such as prostate cancer, which develop to a compensable degree (i.e., 10 percent) at any time after service for veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, there exists a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)-(iv).  

Here, the Veteran contends service in or near the Korean DMZ.  More specifically, he alleges that while stationed in South Korea at Camp Casey, in the course of his duties as a light truck driver, he personally delivered supplies to the units posted at the DMZ, and was thus exposed to Agent Orange.  

The DOD has identified a number of units or other military entities that were operating in or near the Korean DMZ during the qualifying time period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  Veterans assigned to one of these units or entities during the qualifying time period will be presumed to have been exposed to herbicide agents.  Id.  If, however, a veteran was not a member of an identified unit or entity, but nevertheless alleges exposure during the qualifying time period, VA's Adjudication Procedural Manual, M21-1MR, directs that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of location of a veteran's unit(s).  Id.  If a veteran was neither a member of an identified unit or entity, nor served during the qualifying time period, the M21-1MR directs that a request should be sent to JSRRC only if the veteran has provided sufficient information to permit a search for information verifying exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).

As previously discussed by the Board, the evidence of record indicates that the Veteran served in Korea from September 1968 to October 1969, within the window for a possible presumption.  However, the record does not reflect any evidence that he was assigned to one of the units identified by DOD as operating in or near the Korean DMZ (i.e., specific units of the 2nd and 7th Infantry Divisions, and supporting field artillery, signal, and engineer troops).  Rather, military records show that the Veteran was in the 7th Infantry Division, that he was attached to Company B, 7th Supply and Transport Battalion from September 1968 to May 1969, and that his Military Occupational Specialty (MOS) was as a light truck driver.  From May 1969 until October 1969, the Veteran was assigned to Headquarters and Headquarters Company, 7th Supply and Transport Battalion, as a supply clerk.  

Although there was no indication in the military record that the Veteran was ever attached to the infantry, field artillery, signal, or engineer units of the 7th Infantry Division that were determined by the DOD to have operated within the areas at the time Agent Orange was being used, considering the Veteran was a light truck driver, the Board found that there remained a possibility that he delivered supplies to these units at the DMZ.  Because of this possibility, in September 2010, the Board remanded the matter so that the RO could undertake necessary action to determine the duties of the 7th Supply and Transport Battalion (specifically, B Company) and whether those duties included supplying the 1-17th Infantry, 2-17th Infantry, 1-73rd Armor, and/or the 2-10th Cavalry at the DMZ at any time during the period from September 1968 to May 1969.  

In November 2010, the RO, via the AMC, contacted the National Archives Records Administration (NARA) for unit histories pertaining to the 7th Supply and Transport Battalion (specifically B Company) for the period from September 1968 through May 1969.  In December 2010, NARA replied that it was enclosing a Unit History for the 7th Support Battalion for the year 1969; it also noted that there are approximately 450 pages of Staff Daily Journals documenting the unit from September through December 1968, but that no enemy action involving the unit is mentioned.  

Review of the Unit History provided by NARA reveals that such record does not pertain to the Veteran's unit.  In this regard, as is evident from the Unit History, the 7th Support Battalion was assigned to the 199th Infantry Brigade (Light) and was stationed in Vietnam.  There is no indication that this unit was a part of the 7th Infantry Division.  Also, the Veteran's lay assertions and service records demonstrate that he served in Korea, and not Vietnam.  

Therefore, inasmuch as the records provided by NARA do not pertain to the claim on appeal, the Board finds that there has not been substantial compliance with its September 2010 remand.  As such, this case must again be remanded to the RO so that it can undertake necessary action to determine the duties of the 7th Supply and Transport Battalion (specifically, B Company) and whether those duties included supplying the 1-17th Infantry, 2-17th Infantry, 1-73rd Armor, and/or the 2-10th Cavalry at the DMZ at any time during the period from September 1968 to May 1969.  Such action shall include, but is not limited to, contacting NARA for the correct unit records, obtaining the Veteran's entire service personnel file (only the 201 is currently of record), making a request to JSRRC for information regarding the location of the Veteran's unit, and contacting the appropriate service department to request information regarding whether a light truck driver in the 7th Support and Transport Battalion would have occasion to deliver supplies to the Korean DMZ in the ordinary course of fulfilling his duties.  

Turning to the other claims remaining on appeal, in September 2010, the Board remanded the claim for a rating in excess of 30 percent for anxiety and depressive disorder on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 for adjudication by the RO in the first instance.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  It also remanded the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), as this claim is inextricably intertwined with the claim for service connection for prostate cancer.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Review of the record reflects that, in January 2012, the RO, via the AMC, submitted the Veteran's claims to the Director of the Compensation and Pension Service (C&P) for consideration of an increased rating for anxiety and depressive disorder and a TDIU, on an extra-schedular basis.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  Later that same month, the Director of C&P returned the case to the RO noting that its decision was dependent on the RO's readjudication of the claim for service connection for prostate cancer.  Thus, the Director of C&P requested that the RO complete a readjudication of the Veteran's case and then return the case to C&P for a determination consistent with the Board's directives.  The RO completed its readjudication (as reflected in a March 2012 SSOC), but it did not return the case to the Director of C&P.  Instead, it returned the case to the Board for appellate consideration.

Under these circumstances, the Board finds that there has not been substantial compliance with the February 2012 remand (as it pertains to the issues of an increased rating for anxiety and depressive disorder on an extra-schedular basis and a TDIU, to include on an extra-schedular basis).  As such, these claims must again be remanded to the RO so that it can return the Veteran's case to the Director of C&P, as requested.  To avoid the case being returned again, the RO should complete its development and readjudication of the claim for service connection for prostate cancer prior to submitting the case to the Director of C&P.  

Finally, to ensure that all due process requirements are met, while this matter is on remand, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Durham VA Medical Center (VAMC) dated through January 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of treatment from the Durham VAMC since January 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Durham VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran (since January 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal, that is not currently of record.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should undertake necessary action to determine the duties of the 7th Supply and Transport Battalion (specifically, B Company) and whether those duties included supplying the 1-17th Infantry, 2-17th Infantry, 1-73rd Armor, and/or the 2-10th Cavalry at the DMZ at any time during the period from September 1968 to May 1969.  Such action shall include, but is not limited to, contacting NARA for the correct unit records, obtaining the Veteran's entire service personnel file (only the 201 is currently of record), making a request to JSRRC for information regarding the location of the Veteran's unit, and contacting the appropriate service department to request information regarding whether a light truck driver in the 7th Support and Transport Battalion would have occasion to deliver supplies to the Korean DMZ in the ordinary course of fulfilling his duties.  

Any additional action necessary, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for such records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.

5.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for prostate cancer, for a rating in excess of 50 percent for anxiety and depressive disorder, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, and for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.

7.  Following readjudication of the Veteran's claims, the RO should resubmit the Veteran's case to the Director of C&P for consideration of an increased rating for anxiety and depressive disorder and/or a TDIU, on an extra-schedular basis.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

